Case: 1:20-cv-00142-GHD-DAS Doc #: 27 Filed: 08/25/21 1 of 1 PagelD #: 129

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
NATIONWIDE AFFINITY INSURANCE
COMPANY OF AMERICA PLAINTIFF
VS. CIVIL ACTION NO. 1:20cv142-GHD-DAS
STEPHANIE SANDERSON and
JOE SHARP DEFENDANTS

ORDER GRANTING COMPLAINT FOR DECLARATORY JUDGMENT

CAME ON FOR HEARING, on August 19, 2021, Plamntiff Nationwide Affinity Insurance
Company of America’s Complaint for Declaratory Relief [1] filed here in the above referenced
matter, and the Court having heard arguments made by Counsel and considered said Complaint,
finds that the subject Nationwide A flinity Insurance Company of America policy did not apply at the
time of the subject accident, and therefore, did not provide coverage to Defendant Stephanie
Sanderson or Defendant Joe Sharp. Therefore, Plaintiffs Complamnt for Declaratory Relief is
well taken and is hereby granted.

IT IS THEREFORE HEREBY ORDERED AND ADJUDGED that the Plaintiff
Nationwide Affinity Insurance Company of America’s Complaint for Declaratory Relief [1] is
GRANTED, the subject policy did not provide coverage for the subject accident, and this case is
CLOSED.

SO ORDERED, ADJUDGED, AND DECREED, this the AZ day August, 2021.

SENIOR U.S. DISTRICT JUDGE

 
